DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered.

 Response to Amendment
Amendment to claim 18 and addition of new claim 21 are noted.
The reply overcomes the objection to claim 18.

Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered but they are not persuasive.
Applicant reiterates the argument that Fig. 1 of Harandi does not disclose “passing said heated reduced inorganic particles as a moving bed through at least a portion of a dehydrogenation reactor…” as required by independent claim 1.
The office maintains the position that the claims are open-ended, by use of the transitional phrase “comprising”, and do not exclude additional, unrecited elements or method steps, i.e. that the intermediate regeneration step is not excluded from the claimed embodiment. However, based upon the addition of new claim 21, which the office understands the intended scope to be exclusion of an intermediate regeneration step (refer to 112(b) rejection below), the office has applied a different interpretation of Harandi in rejecting the claims, based upon the embodiment of Fig. 2.
Applicant further argues that Fig. 2 of Harandi does not disclose the subject matter covered by claim 1 because it does not disclose “passing said oxidized inorganic particles to and through a moving bed in a fuel reactor…”
The office respectfully disagrees. Fig. 2 of Harandi depicts flow of catalyst from the regenerator to the ECC (dehydrogenation reactor) via conduit 42 and from the ECC to the FCC reactor via conduit 67. This is considered to teach the claim limitation. Firstly, as noted above, the open-ended nature of the claims does not exclude additional, unrecited elements or method steps. Furthermore, at least some of the catalyst material in conduit 67 is necessarily oxidized. A person of ordinary skill in the art would appreciate that this must be the case; otherwise the system would be inoperable for the intended purpose of catalytic cracking because it would mean no regenerated catalyst is returned to the FCC reactor.
Finally, Applicant cites MPEP 2152.02(b) in support of their position that it is improper to select features from Fig. 1 of Harandi and other features from Fig. 2 of Harandi in covering subject matter of independent claim 1.
In response, the office notes that MPEP 2152.02(b) is directed to rejections made under 35 USC 102. However, the instant claims are rejected under 35 USC 103 and the office has made no assertion that the claimed subject matter is anticipated by Harandi.

Claim Objections
Claim 21 is objected to because of the following informalities:  “the said” is redundant; the office recommends use of one or the other, i.e. the or said.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim states “wherein, after the said head reduced inorganic particulates and before passing…” which appears to be incomplete and is therefore unclear. After the heated reduced inorganic particulates what? The office believes Applicant has introduced claim 21 to include an embodiment which excludes an intermediate oxidation step between producing heated recued inorganic particulates in the fuel reactor and passing the heated reduced particulates to the dehydrogenation reactor and has interpreted the claim accordingly. However, the syntax of the claim as presented is confusing and unclear.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13, 14, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Harandi et al (US 4,840,928), evidenced by Wells et al (US 5,171,540).
Regarding claims 1, 3, 4, 8-11, 13, 14 and 21, Harandi is directed to a process integrating conversion of lower alkanes to olefins with a fluid catalytic cracking (FCC) process. The process comprises (see Fig. 2):
passing a moving bed 48 of reduced inorganic particulates (spent FCC catalyst via conduits 51 and 45) through an oxidation reactor (regenerator) wherein the reduced inorganic particulates are oxidized to produce oxidized inorganic particulates (regenerated FCC catalyst) (see col. 4, lines 56-57; col. 5, lines 41-51, catalyst comprises zeolite and metal oxides such as oxides of nickel and vanadium, which would inherently have a melting temperature as claimed; col. 9, lines 2-5 and 27-31; description of features shared with Fig. 1 are understood to be the same for Fig. 2);
passing (via conduits 42 and 67) the oxidized inorganic particulates to and through a moving bed 22 in a fuel reactor (FCC reactor) together with a fuel (gas oil feed 2) in the absence of a gaseous oxidant to reduce the oxidized inorganic particulates and heat them to produce heated reduced inorganic particulates (see col. 6, lines 45-46, FCC unit operated under fluidized flow conditions; col. 7, lines 23-30 and 59-61; col. 8, lines 19-22, burning of the fuel and carbon on the particulates is considered inherent to this step; col. 9, lines 49-51);
passing (via conduit 51) the heated reduced inorganic particulates as a moving bed 62 through a dehydrogenation reactor, wherein the heated reduced inorganic particles are passed directly to the dehydrogenation reactor, i.e. are not oxidized, while flowing one or more alkanes 66 through the dehydrogenation reactor to produce a product stream  65 (see col. 8, lines 29-41; col. 9, lines 63-67, describing the dehydrogenation products, which are considered to be inherently as claimed; col. 9, lines 28-31); and
passing (via conduit 45) the reduced inorganic particulates from the dehydrogenation reactor to the oxidation reactor  (see col. 9, lines 2-5).
Harandi does not explicitly disclose the size of the particulates. However, the claimed size range is considered typical of an FCC catalyst, as evidenced by Wells (see col. 3, lines 65-68).
Harandi does not explicitly disclose the amount of particulates that are oxidized in the regeneration zone, but an oxidation rate within the claimed range (i.e. not less than 20 wt%) is considered to be inherent based on the operating conditions of the regenerator in Harandi. Furthermore, maximizing the oxidation rate in the regenerator in order to provide a sufficient quantity of regenerated catalyst for the process would have been obvious to and required nothing more than routine experimentation for a person of ordinary skill in the art.
While Harandi discloses many operating conditions which overlap with those claimed (see, e.g., 
col. 8, lines 42-50, dehydrogenation reactor operates at a WHSV of 0.01 to 5 hr-1 and a temperature of 649 to 815°C; col. 10, lines 18-20, oxidation reactor at 815°C), the office notes that Harandi does not disclose all of the claimed operating conditions, including temperature, contact time, gas hourly space velocity, and weight hourly space velocity in each of the reactors. Nevertheless, it is the position of the office that determining suitable operating conditions for each reactor amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Recitation of the operating conditions of the reactors is not considered to patentably distinguish the instant claims over the Harandi reference, absent a showing of criticality or unexpected results associated with the claimed operating conditions, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Regarding claims 2, 16 and 17, Harandi discloses wherein the one or more alkanes in the dehydrogenation reactor comprise one or more C2-C4 alkanes, including ethane (see col. 3, lines 63-65; col. 9, line 54 – col. 10, line 10).
Regarding claims 5-7, there are a very finite number of options for reactor types for the oxidation reactor. While Harandi does not explicitly disclose the claimed reactor types, selection from among those claimed would have been obvious to a person of ordinary skill in the art and associated with a reasonable expectation of success.  For evidence, see Perry’s Chemical Engineer’s Handbook, Chapter 19: Reactors, in particular pp. 19-27 – 19-36, describing catalytic reactors (see Fig. 19-16 & 19-23; p. 19-33).
Regarding claim 18, Harandi discloses the process further comprising flowing steam through the dehydrogenation reactor while passing the heated reduced inorganic particulates as a moving bed through at least the portion of the dehydrogenation reactor and flowing the one or more alkanes through the dehydrogenation reactor (see col. 5, lines 3-16).

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter, restated from the previous office action(s):  
Regarding claim 12, Harandi, as discussed above, is directed to integrating dehydrogenation with fluid catalytic cracking. The feed to the FCC reactor (equated to the fuel reactor) is a petroleum fraction having an initial boiling point of at least 500°F (see col. 6, lines 55-64), typical of an FCC process. Claim 12 specifies a natural gas feed as the fuel to the fuel reactor, which is vastly different from the suitable feedstock materials in Harandi. A person of ordinary skill in the art would not modify Harandi to instead feed a natural gas freestream to its FCC reactor, as it would change the principal of operation of Harandi.
Hoteit et al (US 2016/0102255) is also considered to be a relevant prior art reference and is directed to integrating cracking with chemical looping combustion (see Abstract). Instead of dehydrogenation of alkane(s), however, Hoteit’s integrated reactor is a cracking reactor for heavy liquid fuel coking (see Abstract). Furthermore, Hoteit’s process is configured differently from that claimed, wherein metal oxide particles flow from cracking reactor to the fuel reactor to the air reactor and back to the fuel reactor (see Fig. 1).
Regarding claim 19, the claim incorporates the allowable subject matter of claim 12 into independent form and is allowable for the same reasons discussed above with respect to claim 12.
Regarding claim 15, Harandi does not disclose or suggest the claimed embodiment entailing extracting heat from exhaust from the fuel reactor and providing heat to the alkane(s) prior to the alkane(s) entering the dehydrogenation reactor. Nor does there appear to be a suggestion or motivation in the prior art which would lead a person of ordinary skill to modify Harandi in such a way as to arrive at the claimed embodiment.
Regarding claim 20, the claim incorporates the allowable subject matter of claim 15 into independent form and is allowable for the same reasons discussed above with respect to claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772